DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duane Byers 10/28/21.

The application has been amended as follows: 

Line 16 of claim 29 is being amended as follows:
“[[an]] the inner surface of the hard shell and the inner surface of the flexible film”

Claim 30 is CANCELED

Allowable Subject Matter
Claims 1-7, 10, 12-14, 16, 17, 21, 22, 24-29, 31-41 and 43-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the applicant has taken the examiner’s suggestion (made in the Response to Arguments section in the previous office action) of amending the claim to be more specific as to how the pre-formed shape alone is what results in the collapsing of the flexible film onto the hard shell. I.e. while Shermer et al. (US 2004/0138612, cited previously and hereafter 'Shermer'), discloses a polymeric container for storing a drug (Figs. 1-12, 100), comprising: a hard shell made from a first rigid polymeric material (Fig. 6, 120, [0080]; [0082] discloses 120 is rigid; [0088] discloses 120 made from COC); and a TOPAS Advanced Polymers (NPL cited previously, submitted 1/7/2020, and hereinafter referred to as “TOPAS”) and Jester (NPL cited previously), provides a motivation that would have led one having ordinary skill in the art to have modified Shermer to be such that the flexible film has a pre-formed shape causing a collapsing of the flexible film onto the hard shell such that an inner surface of the flexible film closely fits an inner surface of the hard shell in combination with the rest of the limitations of claim 1.
Claims 2-7, 10, 12-14, 16, 17, 21, 22, and 24-28 depend from claim 1.
As to claim 29, amendments were made similar to those made in claim 1. Claim 29 is thus being considered allowable for the reasons mentioned above with regard to claim 1.
Claims 31-36 depend from claim 29.
As to claim 37, while Shermer discloses a container for storing a drug (Figs. 1-12, 100), comprising: a hard shell (Fig. 6, 120, [0080]; [0082] discloses 120 is rigid); and a flexible film (Fig. 6, 170; [0080]), the hard shell and the flexible film connected to each other to form the container (120 and 170 connect to form enclosure 127 in Fig. 12) having a variable volume for the drug (Fig. 12, 127 varies in volume due to displacement of 127 by 130; [0082], [0086]), wherein the variable volume is located between an inner surface of the hard shell and an inner surface of the flexible film (Figs. 6 and 12, 
Claims 38-41 and 43-51 depend from claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	Applicant’s Remarks submitted 10/04/2021 have been considered. All of the arguments have been found persuasive, and the claims are being allowed for the reasons specified above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783